Williams, J.
At the time of the trial, it appeared to me, that taking the whole instrument together, it was intended only as collateral security ; and therefore, that the plaintiff was entitled to recover. But I am satisfied, upon further examination, that there is no legal interest remaining in the plaintiff.
In consideration of his indebtedness to the defendants severally, and to secure them for their future services, and in consideration of one dollar, the receipt of which is acknowledged, he sells, assigns and delivers to them all the right, title and interest, which he has in this policy and bill of lading. Here, then, is an adequate consideration, past indebtedness, future services, and one dollar paid in hand, and sufficient words of grant. And this is not all. The defendants are appointed his attorneys, in his name, but for their own use, to sue, &c. What language stronger than this could have been used, had he designed to convey to them all his right, without expectation of future benefit 1
Aside from the words, “ to secure them, for future advances,” I do not see but that the plaintiff would have been considered, both in law and equity, as having parted with all his interest in the policy and bill of lading, so that he could never claim the avails. And the assignee of a chose in action, we have determined, gains all the interest of the assignor and all his rights, except the right of sueing in his own name.
Supposing, then, it is admitted, that this conveyance was intended to secure the defendants merely; these words could not *213be construed to give to the plaintiff a greater interest than he would have had, if the usual condition had been inserted.
This assignment was made in October, 1S26. The plaintiff claims, that the money was received in July, 1827, Of course, he cannot claim, that at law he has any right of redemption. If, then, he has any remedy, it is in chancery, and not at law. The testimony, therefore, could not prove the defendants bailiffs and receivers, and ought to have been rejected.
Without, therefore, examining the othei questions presented by the motion? I am of opinion, that there must be a new trial.
The other Judges were of the same opinion.
New trial to be granted.